EXHIBIT 10.4

BIONEXUS GENE LAB CORPORATION

 

Stock Grant Agreement

 

Effective Date: October 1, 2019

 

Grantee: Chan Chong Wong – Chief Executive Officer (“Grantee”)

                       Name                                   Title

 

Number of shares of Common Stock subject to Grant: 5,000,000

 

Definitions

 

As used herein the following words and phrases shall have the meanings ascribed
thereto.

 

“Business Relationship with the Company” means the officer/employer relationship
between the Grantee and the Company or a Related Corporation pursuant to any
other oral or written agreement between the parties.

 

"Cause Event" shall mean conduct involving one or more of the following: (i) the
substantial and continuing willful disregard by Grantee, after notice thereof,
to render services to the Company or any Related Corporation in accordance with
the terms or requirements of his or her Continuous Business Relationship with
the Company; (ii) acts of disloyalty, gross negligence, willful misconduct,
dishonesty, fraud, willful disparagement of the Company or its principals, or
breach of fiduciary duty, if any, to the Company or any Related Corporation;
(iii) deliberate disregard of the rules or policies of the Company or any
Related Corporation, or breach of an employment or other agreement or
arrangement with the Company or any Related Corporation, which results in direct
or indirect loss, damage or injury to the Company or any Related Corporation;
(iv) the unauthorized disclosure of any trade secret or confidential information
of the Company or any Related Corporation; or (v) the commission of an act which
constitutes unfair competition with the Company or any Related Corporation,
which induces any customer or supplier to breach a contract with the Company or
any Related Corporation or which damages the business or reputation of the
Company or Related Corporation.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Bionexus Gene Lab Corporation, a Wyoming corporation, or any
successor corporation or entity.

 

“Continuous Business Relationship with the Company” means a service to the
Company or a Related Corporation performed on a regular and daily basis
consistent with his/her capacity as an officer of the Company pursuant to the
terms of any oral or written agreement between the parties. For purposes hereof,
a Business Relationship with the Company shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness, military obligations or governmental service); PROVIDED that the
period of such leave does not exceed 90 days. This Grant shall not be affected
by any change of Business Relationship with the Company within or among the
Company or any Related Corporation so long as the Grantee continuously maintains
its Continuous Business Relationship with the Company.

 

“Disability” or “Disabled” means the material inability, in the reasonable
opinion of the Board of Directors of the Grantee to complete its Continuous
Business Relationship with the Company in a timely manner due his physical
and/or mental infirmity.

 



1

  



 

“Related Corporation” means any subsidiary of the Company, including BGS Lab
Sdn. Bdh., a Malaysian company.

 

1.

Grant of Stock

 

You are hereby granted Five Million (5,000,000) shares of common stock (“Grant
Shares”), subject to the terms and conditions hereof. The date of grant is
October 1, 2019.

 

2.

Vesting

 

Subject to the other terms and conditions herein, including the Termination
Provisions of Section 4, all of the shares shall vest as of the Effective Date,
however, the Grant Shares shall be subject to clawback rights by the Company as
provided in Section 4 below.

 

3.

Compensation

 

The Grant Shares shall represent your sole compensation as an officer and
director of the Company for the following periods (each a “Period”);

 



First Period:

The initial one third of the Grant Shares (or 1,666,667) shall be allocable to
Grantee as of the Grant Date.

Second Period:

The second one third of the Grant Shares (or 1,666,666) shall be allocable to
Grantee for the period from October 1, 2019 to September 30, 2020.

Third Period:

The third one third of the Grant Shares (or 1,666,666) shall be allocable to
Grantee for the period from October 1, 2020 to September 30, 2021.



 

4.

Clawback Provisions

 

4.01. Notwithstanding any provisions in this Agreement to the contrary, any
Grant Shares issued hereunder shall be subject to recoupment and recapture as
provided in this Section 4 or to the extent necessary to comply with the
requirements of any Company-adopted policy, any laws or regulations, listing
policy of any exchange or market.

 

4.02. By accepting these Grant Shares, Grantee agrees and acknowledges that he
or she is obligated to cooperate with, and provide any and all assistance
necessary to, the Company to recover, recoup or recapture the Grant Shares (or
monies received upon the sale of such shares) pursuant to such law, government
regulation, stock exchange or market listing requirement or the terms herein.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture any such Grant Shares.

 

4.03. Absent any formal clawback policy of the Company, Grantee agrees that
he/she shall forfeit and pay back to the Company all of such Grant Shares (or
monies received upon the sale of such shares) if a majority of the members of
the Board determine that the Grantee had committed a Cause Event during the
period from the Grant Date to and including September 30, 2022.

 



 2

  



 

4.04. Subject however to the provisions Subsection 4.03 above, if Grantee’s
Continuous Business Relationship with the Company is terminated due to Grantee’s
resignation or Disability (“Termination Event”) occurring in the Second or Third
Periods, then in such event, the number of Grant Shares (or monies received upon
the sale of such shares) subject to the clawback provision and shall be as
follows:

 

A. If the Termination Event occurs during the Second Period, then the Grantee
shall forfeit and return 2/3rds of the Grant Shares (or monies received upon the
sale of such shares) to the Company, and

 

B. If the Termination Event occurs during the Third Period, then the Grantee
shall forfeit and return 1/3rd of the Grant Shares (or monies received upon the
sale of such shares) to the Company.

 

5.

Grant Share Issuance

 

As promptly as practicable, and in any event within five (5) business days after
the date of this Agreement, the Company shall deliver or cause to be delivered
certificates representing the number of validly issued, fully paid and
nonassessable shares of Grant Shares. Alternatively, instead of issuing a
certificate, the Company may provide written confirmation from its transfer
agent that the Grant shares have been issued in book form.

 

6.

Investment Purposes; Restrictions On Resale; Legend

 

6.01. Each Grantee represents and warrants that he/she is acquiring the Grant
Shares for investment purposes and not with a view to re-sell or re-distribute.

 

6.02. Grant Shares will be of an illiquid nature and will be deemed to be
"restricted securities" for purposes of the Securities Act of 1933, as amended
(the "Securities Act"). Accordingly, such shares must be sold in compliance with
the registration requirements of the Securities Act or an exemption therefrom.
Each certificate evidencing any of the Grant Shares, in addition to the
customary restricted stock legend, also shall bear a legend substantially as
follows:

 

"The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Stock Grant Agreement, a copy of which the Company will
furnish to the holder of this certificate upon request and without charge."

 

 3

  

 

7.

Rights as Shareholder, Other Rights and Taxes

 

7.01. The Company shall have no obligation to register the Granted Shares with
the Securities and Exchange Commission.

 

7.02. A Grantee shall pay all taxes, including ad valorum, income, or other and
similar taxes, and other fees in connection with the ownership and receipt of
the vested Granted Shares. If the Company in its discretion determines that it
is obligated to withhold any tax in connection with the Stock Grant, the Grantee
hereby agrees that the Company may withhold from the Grantee's wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Grantee on exercise of this Grant. The Grantee further agrees
that, if the Company does not withhold an amount from the Grantee's wages or
other remuneration sufficient to satisfy the withholding obligation of the
Company, the Grantee will make reimbursement on demand, in cash, for the amount
underwithheld.

 

8.

Miscellaneous

 

8.01. All notices hereunder shall be in writing and shall be deemed given when
sent by certified or registered mail, postage prepaid, return receipt requested,
if to the Grantee, to the address set forth below or at the address shown on the
records of the Company, and if to the Company, to the Company's principal
executive offices, attention of the Corporate Secretary.

 

8.02. This Agreement constitutes the entire agreement between the parties
relative to the subject matter hereof, and supersedes all proposals, written or
oral, and all other communications between the parties relating to the subject
matter of this Agreement. This Agreement may be modified, amended or rescinded
only by a written agreement executed by both parties.

 

8.03. Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this Grant.

 

8.04. The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision.

 

8.05. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, transferees, and assigns.

 

8.06. This Agreement shall be governed by and interpreted in accordance with the
laws of Wyoming, without giving effect to the principles of the conflicts of
laws thereof.

 

[REMAINDER OF PAGE LEFT BLANK]

 



 4

  



  



Bionexus Gene Lab Corporation   

/s/ Chi Yuen (George) Leong

Chi Yuen (George) Leong

 

President 



  



Grantee

Chan Chong Wong

  /s/ Chan Chong Wong

Signature

 



 



 5

  



 

BIONEXUS GENE LAB CORPORATION

 

Stock Grant Agreement

 

Effective Date: October 1, 2019

 

Grantee: Chi Yuen (George) Leong - President (“Grantee”)

                         Name                              Title

 

Number of shares of Common Stock subject to Grant: 5,000,000

 

Definitions

 

As used herein the following words and phrases shall have the meanings ascribed
thereto.

 

“Business Relationship with the Company” means the officer/employer relationship
between the Grantee and the Company or a Related Corporation pursuant to any
other oral or written agreement between the parties.

 

"Cause Event" shall mean conduct involving one or more of the following: (i) the
substantial and continuing willful disregard by Grantee, after notice thereof,
to render services to the Company or any Related Corporation in accordance with
the terms or requirements of his or her Continuous Business Relationship with
the Company; (ii) acts of disloyalty, gross negligence, willful misconduct,
dishonesty, fraud, willful disparagement of the Company or its principals, or
breach of fiduciary duty, if any, to the Company or any Related Corporation;
(iii) deliberate disregard of the rules or policies of the Company or any
Related Corporation, or breach of an employment or other agreement or
arrangement with the Company or any Related Corporation, which results in direct
or indirect loss, damage or injury to the Company or any Related Corporation;
(iv) the unauthorized disclosure of any trade secret or confidential information
of the Company or any Related Corporation; or (v) the commission of an act which
constitutes unfair competition with the Company or any Related Corporation,
which induces any customer or supplier to breach a contract with the Company or
any Related Corporation or which damages the business or reputation of the
Company or Related Corporation.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Bionexus Gene Lab Corporation, a Wyoming corporation, or any
successor corporation or entity.

 

“Continuous Business Relationship with the Company” means a service to the
Company or a Related Corporation performed on a regular and daily basis
consistent with his/her capacity as an officer of the Company pursuant to the
terms of any oral or written agreement between the parties. For purposes hereof,
a Business Relationship with the Company shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness, military obligations or governmental service); PROVIDED that the
period of such leave does not exceed 90 days. This Grant shall not be affected
by any change of Business Relationship with the Company within or among the
Company or any Related Corporation so long as the Grantee continuously maintains
its Continuous Business Relationship with the Company.

 

“Disability” or “Disabled” means the material inability, in the reasonable
opinion of the Board of Directors of the Grantee to complete its Continuous
Business Relationship with the Company in a timely manner due his physical
and/or mental infirmity.

 



 6

  



 

“Related Corporation” means any subsidiary of the Company, including BGS Lab
Sdn. Bdh., a Malaysian company.

 

1.

Grant of Stock

 

You are hereby granted Five Million (5,000,000) shares of common stock (“Grant
Shares”), subject to the terms and conditions hereof. The date of grant is
October 1, 2019.

 

2.

Vesting

 

Subject to the other terms and conditions herein, including the Termination
Provisions of Section 4, all of the shares shall vest as of the Effective Date,
however, the Grant Shares shall be subject to clawback rights by the Company as
provided in Section 4 below.

 

3.

Compensation

 

The Grant Shares shall represent your sole compensation as an officer and
director of the Company for the following periods (each a “Period”);

 



First Period:

The initial one third of the Grant Shares (or 1,666,667) shall be allocable to
Grantee as of the Grant Date.

Second Period:

The second one third of the Grant Shares (or 1,666,666) shall be allocable to
Grantee for the period from October 1, 2019 to September 30, 2020.

Third Period:

The third one third of the Grant Shares (or 1,666,666) shall be allocable to
Grantee for the period from October 1, 2020 to September 30, 2021.



 

4.

Clawback Provisions

 

4.01. Notwithstanding any provisions in this Agreement to the contrary, any
Grant Shares issued hereunder shall be subject to recoupment and recapture as
provided in this Section 4 or to the extent necessary to comply with the
requirements of any Company-adopted policy, any laws or regulations, listing
policy of any exchange or market.

 

4.02. By accepting these Grant Shares, Grantee agrees and acknowledges that he
or she is obligated to cooperate with, and provide any and all assistance
necessary to, the Company to recover, recoup or recapture the Grant Shares (or
monies received upon the sale of such shares) pursuant to such law, government
regulation, stock exchange or market listing requirement or the terms herein.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture any such Grant Shares.

 

4.03. Absent any formal clawback policy of the Company, Grantee agrees that
he/she shall forfeit and pay back to the Company all of such Grant Shares (or
monies received upon the sale of such shares) if a majority of the members of
the Board determine that the Grantee had committed a Cause Event during the
period from the Grant Date to and including September 30, 2022.

 



 7

  



 

4.04. Subject however to the provisions Subsection 4.03 above, if Grantee’s
Continuous Business Relationship with the Company is terminated due to Grantee’s
resignation or Disability (“Termination Event”) occurring in the Second or Third
Periods, then in such event, the number of Grant Shares (or monies received upon
the sale of such shares) subject to the clawback provision and shall be as
follows:

 

A. If the Termination Event occurs during the Second Period, then the Grantee
shall forfeit and return 2/3rds of the Grant Shares (or monies received upon the
sale of such shares) to the Company, and

 

B. If the Termination Event occurs during the Third Period, then the Grantee
shall forfeit and return 1/3rd of the Grant Shares (or monies received upon the
sale of such shares) to the Company.

 

5.

Grant Share Issuance

 

As promptly as practicable, and in any event within five (5) business days after
the date of this Agreement, the Company shall deliver or cause to be delivered
certificates representing the number of validly issued, fully paid and
nonassessable shares of Grant Shares. Alternatively, instead of issuing a
certificate, the Company may provide written confirmation from its transfer
agent that the Grant shares have been issued in book form.

 

6.

Investment Purposes; Restrictions On Resale; Legend

 

6.01. Each Grantee represents and warrants that he/she is acquiring the Grant
Shares for investment purposes and not with a view to re-sell or re-distribute.

 

6.02. Grant Shares will be of an illiquid nature and will be deemed to be
"restricted securities" for purposes of the Securities Act of 1933, as amended
(the "Securities Act"). Accordingly, such shares must be sold in compliance with
the registration requirements of the Securities Act or an exemption therefrom.
Each certificate evidencing any of the Grant Shares, in addition to the
customary restricted stock legend, also shall bear a legend substantially as
follows:

 

"The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Stock Grant Agreement, a copy of which the Company will
furnish to the holder of this certificate upon request and without charge."

 



 8

  



 

7.

Rights as Shareholder, Other Rights and Taxes

 

7.01. The Company shall have no obligation to register the Granted Shares with
the Securities and Exchange Commission.

 

7.02. A Grantee shall pay all taxes, including ad valorum, income, or other and
similar taxes, and other fees in connection with the ownership and receipt of
the vested Granted Shares. If the Company in its discretion determines that it
is obligated to withhold any tax in connection with the Stock Grant, the Grantee
hereby agrees that the Company may withhold from the Grantee's wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Grantee on exercise of this Grant. The Grantee further agrees
that, if the Company does not withhold an amount from the Grantee's wages or
other remuneration sufficient to satisfy the withholding obligation of the
Company, the Grantee will make reimbursement on demand, in cash, for the amount
underwithheld.

 

8.

Miscellaneous

 

8.01. All notices hereunder shall be in writing and shall be deemed given when
sent by certified or registered mail, postage prepaid, return receipt requested,
if to the Grantee, to the address set forth below or at the address shown on the
records of the Company, and if to the Company, to the Company's principal
executive offices, attention of the Corporate Secretary.

 

8.02. This Agreement constitutes the entire agreement between the parties
relative to the subject matter hereof, and supersedes all proposals, written or
oral, and all other communications between the parties relating to the subject
matter of this Agreement. This Agreement may be modified, amended or rescinded
only by a written agreement executed by both parties.

 

8.03. Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this Grant.

 

8.04. The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision.

 

8.05. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, transferees, and assigns.

 

8.06. This Agreement shall be governed by and interpreted in accordance with the
laws of Wyoming, without giving effect to the principles of the conflicts of
laws thereof.

 

[REMAINDER OF PAGE LEFT BLANK]

 



 9

  



 

 

Bionexus Gene Lab Corporation   

/s/ Chan Chong Wong

Chan Chong Wong

 

Chief Executive Officer    

Grantee

 

 

Chi Yuen (George) Leong

 

 

 

 

 

/s/ Chi Yuen (George) Leong

 

 

Signature

 

 



    

 10

  



 

BIONEXUS GENE LAB CORPORATION

 

Stock Grant Agreement

 

Effective Date: October 1, 2019

 

Grantee: Soo Kow (Kenny) Lai - Chairman (“Grantee”)

                        Name                             Title

 

Number of shares of Common Stock subject to Grant: 5,000,000

 

Definitions

 

As used herein the following words and phrases shall have the meanings ascribed
thereto.

 

“Business Relationship with the Company” means the officer/employer relationship
between the Grantee and the Company or a Related Corporation pursuant to any
other oral or written agreement between the parties.

 

"Cause Event" shall mean conduct involving one or more of the following: (i) the
substantial and continuing willful disregard by Grantee, after notice thereof,
to render services to the Company or any Related Corporation in accordance with
the terms or requirements of his or her Continuous Business Relationship with
the Company; (ii) acts of disloyalty, gross negligence, willful misconduct,
dishonesty, fraud, willful disparagement of the Company or its principals, or
breach of fiduciary duty, if any, to the Company or any Related Corporation;
(iii) deliberate disregard of the rules or policies of the Company or any
Related Corporation, or breach of an employment or other agreement or
arrangement with the Company or any Related Corporation, which results in direct
or indirect loss, damage or injury to the Company or any Related Corporation;
(iv) the unauthorized disclosure of any trade secret or confidential information
of the Company or any Related Corporation; or (v) the commission of an act which
constitutes unfair competition with the Company or any Related Corporation,
which induces any customer or supplier to breach a contract with the Company or
any Related Corporation or which damages the business or reputation of the
Company or Related Corporation.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Bionexus Gene Lab Corporation, a Wyoming corporation, or any
successor corporation or entity.

 

“Continuous Business Relationship with the Company” means a service to the
Company or a Related Corporation performed on a regular and daily basis
consistent with his/her capacity as an officer of the Company pursuant to the
terms of any oral or written agreement between the parties. For purposes hereof,
a Business Relationship with the Company shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness, military obligations or governmental service); PROVIDED that the
period of such leave does not exceed 90 days. This Grant shall not be affected
by any change of Business Relationship with the Company within or among the
Company or any Related Corporation so long as the Grantee continuously maintains
its Continuous Business Relationship with the Company.

 

“Disability” or “Disabled” means the material inability, in the reasonable
opinion of the Board of Directors of the Grantee to complete its Continuous
Business Relationship with the Company in a timely manner due his physical
and/or mental infirmity.

  



 11

  



   

“Related Corporation” means any subsidiary of the Company, including BGS Lab
Sdn. Bdh., a Malaysian company.

 

1.

Grant of Stock

 

You are hereby granted Five Million (5,000,000) shares of common stock (“Grant
Shares”), subject to the terms and conditions hereof. The date of grant is
October 1, 2019.

 

2.

Vesting

 

Subject to the other terms and conditions herein, including the Termination
Provisions of Section 4, all of the shares shall vest as of the Effective Date,
however, the Grant Shares shall be subject to clawback rights by the Company as
provided in Section 4 below.

 

3.

Compensation

 

The Grant Shares shall represent your sole compensation as an officer and
director of the Company for the following periods (each a “Period”);

 



First Period:

The initial one third of the Grant Shares (or 1,666,667) shall be allocable to
Grantee as of the Grant Date.

Second Period:

The second one third of the Grant Shares (or 1,666,666) shall be allocable to
Grantee for the period from October 1, 2019 to September 30, 2020.

Third Period:

The third one third of the Grant Shares (or 1,666,666) shall be allocable to
Grantee for the period from October 1, 2020 to September 30, 2021.



 

4.

Clawback Provisions

 

4.01. Notwithstanding any provisions in this Agreement to the contrary, any
Grant Shares issued hereunder shall be subject to recoupment and recapture as
provided in this Section 4 or to the extent necessary to comply with the
requirements of any Company-adopted policy, any laws or regulations, listing
policy of any exchange or market.

 

4.02. By accepting these Grant Shares, Grantee agrees and acknowledges that he
or she is obligated to cooperate with, and provide any and all assistance
necessary to, the Company to recover, recoup or recapture the Grant Shares (or
monies received upon the sale of such shares) pursuant to such law, government
regulation, stock exchange or market listing requirement or the terms herein.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture any such Grant Shares.

 

4.03. Absent any formal clawback policy of the Company, Grantee agrees that
he/she shall forfeit and pay back to the Company all of such Grant Shares (or
monies received upon the sale of such shares) if a majority of the members of
the Board determine that the Grantee had committed a Cause Event during the
period from the Grant Date to and including September 30, 2022.

  



 12

  



   

4.04. Subject however to the provisions Subsection 4.03 above, if Grantee’s
Continuous Business Relationship with the Company is terminated due to Grantee’s
resignation or Disability (“Termination Event”) occurring in the Second or Third
Periods, then in such event, the number of Grant Shares (or monies received upon
the sale of such shares) subject to the clawback provision and shall be as
follows:

 

A. If the Termination Event occurs during the Second Period, then the Grantee
shall forfeit and return 2/3rds of the Grant Shares (or monies received upon the
sale of such shares) to the Company, and

 

B. If the Termination Event occurs during the Third Period, then the Grantee
shall forfeit and return 1/3rd of the Grant Shares (or monies received upon the
sale of such shares) to the Company.

 

5.

Grant Share Issuance

 

As promptly as practicable, and in any event within five (5) business days after
the date of this Agreement, the Company shall deliver or cause to be delivered
certificates representing the number of validly issued, fully paid and
nonassessable shares of Grant Shares. Alternatively, instead of issuing a
certificate, the Company may provide written confirmation from its transfer
agent that the Grant shares have been issued in book form.

 

6.

Investment Purposes; Restrictions On Resale; Legend

 

6.01. Each Grantee represents and warrants that he/she is acquiring the Grant
Shares for investment purposes and not with a view to re-sell or re-distribute.

 

6.02. Grant Shares will be of an illiquid nature and will be deemed to be
"restricted securities" for purposes of the Securities Act of 1933, as amended
(the "Securities Act"). Accordingly, such shares must be sold in compliance with
the registration requirements of the Securities Act or an exemption therefrom.
Each certificate evidencing any of the Grant Shares, in addition to the
customary restricted stock legend, also shall bear a legend substantially as
follows:

 

"The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Stock Grant Agreement, a copy of which the Company will
furnish to the holder of this certificate upon request and without charge."

   



 13

  



 

7.

Rights as Shareholder, Other Rights and Taxes

 

7.01. The Company shall have no obligation to register the Granted Shares with
the Securities and Exchange Commission.

 

7.02. A Grantee shall pay all taxes, including ad valorum, income, or other and
similar taxes, and other fees in connection with the ownership and receipt of
the vested Granted Shares. If the Company in its discretion determines that it
is obligated to withhold any tax in connection with the Stock Grant, the Grantee
hereby agrees that the Company may withhold from the Grantee's wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Grantee on exercise of this Grant. The Grantee further agrees
that, if the Company does not withhold an amount from the Grantee's wages or
other remuneration sufficient to satisfy the withholding obligation of the
Company, the Grantee will make reimbursement on demand, in cash, for the amount
underwithheld.

 

8.

Miscellaneous

 

8.01. All notices hereunder shall be in writing and shall be deemed given when
sent by certified or registered mail, postage prepaid, return receipt requested,
if to the Grantee, to the address set forth below or at the address shown on the
records of the Company, and if to the Company, to the Company's principal
executive offices, attention of the Corporate Secretary.

 

8.02. This Agreement constitutes the entire agreement between the parties
relative to the subject matter hereof, and supersedes all proposals, written or
oral, and all other communications between the parties relating to the subject
matter of this Agreement. This Agreement may be modified, amended or rescinded
only by a written agreement executed by both parties.

 

8.03. Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this Grant.

 

8.04. The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision.

 

8.05. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, transferees, and assigns.

 

8.06. This Agreement shall be governed by and interpreted in accordance with the
laws of Wyoming, without giving effect to the principles of the conflicts of
laws thereof.

 

[REMAINDER OF PAGE LEFT BLANK]

 



 14

  



 

 

Bionexus Gene Lab Corporation   

/s/ Chan Chong Wong

Chan Chong Wong

 

Chief Executive Officer    

Grantee

 

 

Soo Kow (Kenny) Lai

 

 

 

 

 

/s/ Soo Kow (Kenny) Lai

 

 

Signature

 

 



 



 15

  



 

BIONEXUS GENE LAB CORPORATION

 

Stock Grant Agreement

 

Effective Date: October 1, 2019

 

Grantee: Wei Li Leong - Chief Financial Officer (“Grantee”)

                         Name                           Title

  

Number of shares of Common Stock subject to Grant: 2,000,000

 

Definitions

 

As used herein the following words and phrases shall have the meanings ascribed
thereto.

 

“Business Relationship with the Company” means the officer/employer relationship
between the Grantee and the Company or a Related Corporation pursuant to any
other oral or written agreement between the parties.

 

"Cause Event" shall mean conduct involving one or more of the following: (i) the
substantial and continuing willful disregard by Grantee, after notice thereof,
to render services to the Company or any Related Corporation in accordance with
the terms or requirements of his or her Continuous Business Relationship with
the Company; (ii) acts of disloyalty, gross negligence, willful misconduct,
dishonesty, fraud, willful disparagement of the Company or its principals, or
breach of fiduciary duty, if any, to the Company or any Related Corporation;
(iii) deliberate disregard of the rules or policies of the Company or any
Related Corporation, or breach of an employment or other agreement or
arrangement with the Company or any Related Corporation, which results in direct
or indirect loss, damage or injury to the Company or any Related Corporation;
(iv) the unauthorized disclosure of any trade secret or confidential information
of the Company or any Related Corporation; or (v) the commission of an act which
constitutes unfair competition with the Company or any Related Corporation,
which induces any customer or supplier to breach a contract with the Company or
any Related Corporation or which damages the business or reputation of the
Company or Related Corporation.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Bionexus Gene Lab Corporation, a Wyoming corporation, or any
successor corporation or entity.

 

“Continuous Business Relationship with the Company” means a service to the
Company or a Related Corporation performed on a regular and daily basis
consistent with his/her capacity as an officer of the Company pursuant to the
terms of any oral or written agreement between the parties. For purposes hereof,
a Business Relationship with the Company shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness, military obligations or governmental service); PROVIDED that the
period of such leave does not exceed 90 days. This Grant shall not be affected
by any change of Business Relationship with the Company within or among the
Company or any Related Corporation so long as the Grantee continuously maintains
its Continuous Business Relationship with the Company.

 

“Disability” or “Disabled” means the material inability, in the reasonable
opinion of the Board of Directors of the Grantee to complete its Continuous
Business Relationship with the Company in a timely manner due his physical
and/or mental infirmity.

 



 16

  



   

“Related Corporation” means any subsidiary of the Company, including BGS Lab
Sdn. Bdh., a Malaysian company.

 

1.

Grant of Stock

 

You are hereby granted Two Million (2,000,000) shares of common stock (“Grant
Shares”), subject to the terms and conditions hereof. The date of grant is
October 1, 2019.

 

2.

Vesting

 

Subject to the other terms and conditions herein, including the Termination
Provisions of Section 4, all of the shares shall vest as of the Effective Date,
however, the Grant Shares shall be subject to clawback rights by the Company as
provided in Section 4 below.

 

3.

Compensation

 

The Grant Shares shall represent your sole compensation as an officer and
director of the Company for the following periods (each a “Period”);

 



First Period:

The initial one third of the Grant Shares (or 666,667) shall be allocable to
Grantee as of the Grant Date.

Second Period:

The second one third of the Grant Shares (or 666,666) shall be allocable to
Grantee for the period from October 1, 2019 to September 30, 2020.

Third Period:

The third one third of the Grant Shares (or 666,666) shall be allocable to
Grantee for the period from October 1, 2020 to September 30, 2021.



 

4.

Clawback Provisions

 

4.01. Notwithstanding any provisions in this Agreement to the contrary, any
Grant Shares issued hereunder shall be subject to recoupment and recapture as
provided in this Section 4 or to the extent necessary to comply with the
requirements of any Company-adopted policy, any laws or regulations, listing
policy of any exchange or market.

 

4.02. By accepting these Grant Shares, Grantee agrees and acknowledges that he
or she is obligated to cooperate with, and provide any and all assistance
necessary to, the Company to recover, recoup or recapture the Grant Shares (or
monies received upon the sale of such shares) pursuant to such law, government
regulation, stock exchange or market listing requirement or the terms herein.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture any such Grant Shares.

 

4.03. Absent any formal clawback policy of the Company, Grantee agrees that
he/she shall forfeit and pay back to the Company all of such Grant Shares (or
monies received upon the sale of such shares) if a majority of the members of
the Board determine that the Grantee had committed a Cause Event during the
period from the Grant Date to and including September 30, 2022.

 



 17

  



 

4.04. Subject however to the provisions Subsection 4.03 above, if Grantee’s
Continuous Business Relationship with the Company is terminated due to Grantee’s
resignation or Disability (“Termination Event”) occurring in the Second or Third
Periods, then in such event, the number of Grant Shares (or monies received upon
the sale of such shares) subject to the clawback provision and shall be as
follows:

 

A. If the Termination Event occurs during the Second Period, then the Grantee
shall forfeit and return 2/3rds of the Grant Shares (or monies received upon the
sale of such shares) to the Company, and

 

B. If the Termination Event occurs during the Third Period, then the Grantee
shall forfeit and return 1/3rd of the Grant Shares (or monies received upon the
sale of such shares) to the Company.

 

5.

Grant Share Issuance

 

As promptly as practicable, and in any event within five (5) business days after
the date of this Agreement, the Company shall deliver or cause to be delivered
certificates representing the number of validly issued, fully paid and
nonassessable shares of Grant Shares. Alternatively, instead of issuing a
certificate, the Company may provide written confirmation from its transfer
agent that the Grant shares have been issued in book form.

 

6.

Investment Purposes; Restrictions On Resale; Legend

 

6.01. Each Grantee represents and warrants that he/she is acquiring the Grant
Shares for investment purposes and not with a view to re-sell or re-distribute.

 

6.02. Grant Shares will be of an illiquid nature and will be deemed to be
"restricted securities" for purposes of the Securities Act of 1933, as amended
(the "Securities Act"). Accordingly, such shares must be sold in compliance with
the registration requirements of the Securities Act or an exemption therefrom.
Each certificate evidencing any of the Grant Shares, in addition to the
customary restricted stock legend, also shall bear a legend substantially as
follows:

 

"The shares represented by this certificate are subject to restrictions on
transfer and may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with and subject to all the terms and
conditions of a certain Stock Grant Agreement, a copy of which the Company will
furnish to the holder of this certificate upon request and without charge."

   



 18

  



 

7.

Rights as Shareholder, Other Rights and Taxes

 

7.01. The Company shall have no obligation to register the Granted Shares with
the Securities and Exchange Commission.

 

7.02. A Grantee shall pay all taxes, including ad valorum, income, or other and
similar taxes, and other fees in connection with the ownership and receipt of
the vested Granted Shares. If the Company in its discretion determines that it
is obligated to withhold any tax in connection with the Stock Grant, the Grantee
hereby agrees that the Company may withhold from the Grantee's wages or other
remuneration the appropriate amount of tax. At the discretion of the Company,
the amount required to be withheld may be withheld in cash from such wages or
other remuneration or in kind from the Common Stock or other property otherwise
deliverable to the Grantee on exercise of this Grant. The Grantee further agrees
that, if the Company does not withhold an amount from the Grantee's wages or
other remuneration sufficient to satisfy the withholding obligation of the
Company, the Grantee will make reimbursement on demand, in cash, for the amount
underwithheld.

 

8.

Miscellaneous

 

8.01. All notices hereunder shall be in writing and shall be deemed given when
sent by certified or registered mail, postage prepaid, return receipt requested,
if to the Grantee, to the address set forth below or at the address shown on the
records of the Company, and if to the Company, to the Company's principal
executive offices, attention of the Corporate Secretary.

 

8.02. This Agreement constitutes the entire agreement between the parties
relative to the subject matter hereof, and supersedes all proposals, written or
oral, and all other communications between the parties relating to the subject
matter of this Agreement. This Agreement may be modified, amended or rescinded
only by a written agreement executed by both parties.

 

8.03. Except as expressly provided herein, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to this Grant.

 

8.04. The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision.

 

8.05. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, transferees, and assigns.

 

8.06. This Agreement shall be governed by and interpreted in accordance with the
laws of Wyoming, without giving effect to the principles of the conflicts of
laws thereof.

 

[REMAINDER OF PAGE LEFT BLANK]

 



 19

  



  



Bionexus Gene Lab Corporation   

/s/ Chan Chong Wong

Chan Chong Wong

 

Chief Executive Officer    

Grantee

 

 

Wei Li Leong

 

 

 

 

 

/s/ Wei Li Leong

 

 

Signature

 

 



 



 20

